UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 9/30/14 (Unaudited) CORPORATE BONDS AND NOTES (84.4%) (a) Principal amount Value Advertising and marketing services (0.5%) CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2025 (FWC) $355,000 $356,775 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 555,000 556,388 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 485,000 499,550 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 255,000 255,638 Automotive (1.2%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 555,000 604,950 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 265,000 280,900 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 1,090,000 1,125,425 Motors Liquidation Co. escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 1,031,000 1,046,465 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 260,000 282,750 Schaeffler Finance BV 144A company guaranty sr. notes 4 1/4s, 2021 (Netherlands) 380,000 365,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 180,000 183,150 Basic materials (8.2%) Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 175,000 175,227 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 960,000 1,171,200 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 270,000 278,100 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 850,000 892,500 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,219,362 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 479,188 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 775,000 772,830 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 595,000 614,338 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 395,000 381,175 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 600,000 573,000 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 335,000 350,494 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 610,000 619,150 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 220,000 218,350 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 290,000 296,525 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 700,000 709,625 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 202,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 740,000 764,975 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 790,000 819,625 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 430,000 495,575 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 40,000 40,200 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 205,000 195,263 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 950,000 967,813 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 295,000 314,175 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 640,000 681,600 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 135,000 179,934 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 $775,000 837,000 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 272,850 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 720,000 720,000 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 415,000 408,775 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 960,000 1,072,800 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 185,000 186,850 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 383,400 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 565,000 507,088 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 447,300 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 380,000 383,800 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 454,219 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 630,000 656,775 PQ Corp. 144A sr. notes 8 3/4s, 2018 785,000 833,081 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 155,000 162,750 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 790,000 833,450 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 575,000 613,094 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 265,000 259,038 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 265,000 270,300 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 355,000 404,700 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 185,000 194,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 115,000 121,469 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 163,719 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 75,000 75,563 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 180,000 180,900 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 105,000 106,575 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 520,000 572,650 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 305,000 321,775 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 710,000 754,375 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 127,813 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 870,000 841,725 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 390,000 399,750 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 460,000 467,475 Broadcasting (2.6%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 635,000 660,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 765,000 782,213 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 570,000 584,250 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 835,000 853,788 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 305,000 303,475 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 1,725,000 1,737,938 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 256,913 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 530,000 543,250 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 595,000 608,388 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 88,650 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 75,000 76,313 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 180,000 173,250 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 575,000 582,188 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 495,000 499,950 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 385,000 414,838 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 245,000 259,088 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 245,000 262,456 Building materials (0.6%) Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 150,000 156,375 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 275,000 288,063 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 680,000 727,600 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 350,000 368,375 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 560,000 602,000 Cable television (3.8%) Adelphia Communications Corp. escrow bonds zero %, 2015 80,000 700 Adelphia Communications Corp. escrow bonds zero %, 2015 130,000 1,138 Adelphia Communications Corp. escrow bonds zero %, 2015 290,000 2,538 Adelphia Communications Corp. escrow bonds zero %, 2015 755,000 6,606 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 500,000 555,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 82,500 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 254,681 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 935,000 974,738 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 465,000 454,538 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 910,000 873,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 430,000 454,725 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 235,000 246,750 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 350,000 372,750 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 520,000 499,200 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 550,000 621,500 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 360,000 387,000 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 294,263 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 620,000 651,000 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 450,000 453,375 Numericable Group SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 143,277 Numericable Group SA 144A sr. notes 6s, 2022 (France) $1,440,000 1,450,800 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 680,000 674,900 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 413,763 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,160,000 1,148,400 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 285,000 287,138 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,175,000 1,269,000 Capital goods (4.8%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,392,000 1,451,160 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,485,000 1,670,625 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 450,000 436,500 Ardagh Finance Holdings SA 144A sr. unsec. notes 8 5/8s, 2019 (Luxembourg) (PIK) 430,000 432,688 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 335,000 320,763 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 325,000 312,813 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 332,250 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 180,000 180,225 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 392,400 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 875,000 967,969 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 70,000 17,500 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 655,000 622,250 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,100,000 1,521,410 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 670,000 690,100 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 300,000 280,500 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 390,000 391,950 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 581,000 615,860 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 250,000 265,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 540,000 549,450 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 480,000 516,600 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 670,000 708,525 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 645,000 670,800 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 160,000 167,600 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 960,000 998,400 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 530,000 565,775 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 195,000 189,150 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 360,000 358,650 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 290,000 290,000 Coal (0.3%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 550,000 323,125 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 460,000 453,100 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 60,000 63,600 Commercial and consumer services (1.8%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,075,000 1,042,750 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 330,000 364,238 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 415,000 415,519 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 630,000 661,500 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 880,000 884,664 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 885,000 898,275 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 880,000 928,400 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 420,000 452,550 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 406,416 406,416 Consumer (0.2%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 345,000 337,238 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 36,663 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 46,913 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 360,000 375,300 Consumer staples (5.3%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 490,000 493,675 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 675,000 715,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 248,063 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 645,000 640,163 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 275,000 270,188 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 220,000 232,951 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 1,230,000 1,223,850 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 720,000 739,800 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 330,000 308,550 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,100,000 1,248,500 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 568,400 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 45,000 49,275 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 365,150 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 705,000 682,088 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 145,000 142,100 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,290,000 1,144,875 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 476,525 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 480,000 486,000 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 820,000 814,875 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 890,000 934,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 199,500 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 205,000 211,150 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 790,000 835,425 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 535,000 506,913 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 705,600 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 835,000 910,150 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 251,450 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 100,000 101,250 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 595,000 595,000 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 510,000 552,075 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 285,000 288,563 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 340,000 355,300 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 490,000 494,900 Energy (oil field) (1.5%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 465,000 485,925 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 68,075 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 780,000 758,550 Forum Energy Technologies, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 365,000 375,038 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 520,000 510,900 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 560,000 593,600 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 175,000 170,188 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 789,250 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 688,200 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 470,000 414,188 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 175,000 Entertainment (1.6%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 462,525 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 428,188 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 365,000 359,525 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 175,000 169,750 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 397,913 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 295,000 280,988 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 85,000 90,950 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 660,000 672,995 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 245,000 248,675 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 273,700 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 735,000 723,975 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 135,000 135,338 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,150,000 1,115,500 Financials (9.4%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 723,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 790,000 985,525 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 495,125 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 360,000 485,100 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 200,000 212,000 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 610,000 621,438 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 810,000 851,634 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 275,000 273,281 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 225,000 222,728 CIT Group, Inc. sr. unsec. notes 5s, 2023 365,000 361,350 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 230,575 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 515,000 531,738 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 65,000 69,713 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 664,369 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 40,000 38,900 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 565,200 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 423,000 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 220,000 253,990 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 435,000 328,425 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 595,000 605,413 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 210,240 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 645,000 625,650 Dresdner Funding Trust I 144A bonds 8.151s, 2031 670,000 790,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 745,000 782,250 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 410,000 360,800 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 900,000 921,375 Hub Holdings LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 130,000 127,075 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 795,000 816,863 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 920,000 920,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 220,375 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 615,000 636,525 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 420,000 444,150 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 230,000 221,375 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 599,888 Lloyds Bank PLC jr. unsec. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,305,723 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $328,000 337,840 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 660,000 702,900 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 465,000 469,650 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 305,000 290,513 Navient, LLC sr. unsec. unsub. notes Ser. A, MTN, 8.45s, 2018 320,000 360,000 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 480,000 510,000 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 110,000 114,400 NRG Yield Operating LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 320,000 321,600 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 375,000 401,250 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 515,000 496,975 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 475,000 503,500 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 655,000 638,625 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 585,000 577,688 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 460,100 Regions Bank unsec. sub. notes 7 1/2s, 2018 160,000 186,540 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,240,550 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 390,000 408,852 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 1,235,000 1,312,188 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 155,000 173,600 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 170,000 172,550 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 552,000 567,180 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 415,000 412,925 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 725,000 721,375 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 530,000 527,350 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 525,000 517,125 Gaming and lottery (1.9%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 428,000 327,420 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 559,150 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 360,000 337,833 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 253,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 275,000 292,188 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 661,988 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,393,299 1,520,438 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 695,000 641,138 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 398,000 423,870 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 950,400 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 195,000 187,688 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 180,000 150,300 Health care (7.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 565,000 581,950 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 450,000 438,750 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 686,113 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 645,000 665,963 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 380,000 379,050 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 700,000 673,313 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 345,000 345,863 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 120,000 123,300 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 255,000 272,264 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 120,000 119,700 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 140,000 145,600 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 655,000 666,463 ConvaTec Healthcare D SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 165,000 217,790 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $575,000 609,856 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 975,000 888,469 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 380,000 373,350 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 655,000 646,813 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 525,000 501,375 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 647,411 Grifols Worldwide Operations, Ltd. 144A sr. unsec. notes 5 1/4s, 2022 (Ireland) 200,000 198,000 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 390,000 383,175 HCA, Inc. sr. notes 6 1/2s, 2020 2,385,000 2,605,613 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 236,775 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 894,325 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 605,000 633,738 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 530,000 568,425 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 945,000 954,332 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 1,255,000 1,361,675 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 455,000 483,438 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 515,000 524,013 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 850,000 886,125 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 220,000 238,150 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 695,000 701,950 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 685,000 686,713 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 104,750 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 200,000 196,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 865,000 843,375 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 655,000 692,663 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 925,000 978,188 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 205,000 220,888 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 130,000 135,850 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 330,400 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 118,163 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 55,000 54,794 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 1,005,000 1,022,588 Homebuilding (2.2%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 612,125 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 135,000 138,119 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,235,000 1,275,138 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 690,000 667,575 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 510,000 505,538 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 626,000 654,953 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 405,000 403,988 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 991,200 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 355,000 399,375 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 245,000 249,594 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 137,000 145,563 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 280,000 269,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 170,000 165,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 719,000 769,330 Lodging/Tourism (1.4%) FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 1,155,000 1,202,644 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 185,000 180,838 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 675,000 718,875 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 745,000 745,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 345,000 389,022 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 745,000 784,113 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 775,000 740,125 Media (0.5%) Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 310,000 228,625 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,340,000 1,343,350 Oil and gas (11.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 337,600 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 990,000 1,054,350 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 740,000 758,500 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 515,000 500,838 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 700,000 696,500 Athlon Holdings LP/Athlon Finance Corp. company guaranty sr. unsec. notes 7 3/8s, 2021 760,000 826,500 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 350,000 375,375 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 785,000 753,600 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 (FWC) 460,000 472,650 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 (FWC) 380,000 385,700 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 370,000 384,800 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 743,650 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 301,815 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $180,000 191,700 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 360,000 361,800 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 791,175 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 908,438 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 810,000 838,350 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 420,000 320,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 421,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 715,000 707,850 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 420,200 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 440,000 452,100 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 555,000 578,588 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 310,000 323,175 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,625,000 1,600,625 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 365,000 351,313 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,135,000 1,217,288 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 140,000 140,700 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,735,000 1,717,650 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 145,000 141,375 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 130,000 127,400 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 1,000,000 976,250 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 195,000 10 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 330,000 332,888 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 865,000 683,350 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 615,000 657,281 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 620,000 655,650 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 705,000 743,775 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 350,000 295,750 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 1,045,000 883,025 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 130,000 142,350 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 357,850 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 160,000 163,600 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 365,000 361,350 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 520,000 510,900 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 720,000 702,000 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 370,000 389,425 Sabine Pass Liquefaction, LLC 144A sr. notes 5 3/4s, 2024 360,000 366,300 Sabine Pass Liquefaction, LLC 144A sr. notes 5 5/8s, 2023 360,000 363,600 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,441,736 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 285,000 293,550 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 1,340,000 1,216,050 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 370,000 399,711 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 345,000 338,963 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 620,000 651,000 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 295,000 306,063 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 338,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 126,000 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 310,000 302,638 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 634,725 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 1,417,050 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 523,636 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 250,553 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 268,060 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 965,000 1,003,600 Publishing (0.3%) Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 345,000 348,450 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 470,000 474,700 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 170,000 164,475 Regional Bells (0.2%) Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 440,000 490,600 Frontier Communications Corp. sr. unsec. notes 6 7/8s, 2025 70,000 69,125 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 70,000 69,300 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 186,750 Retail (1.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 145,000 153,338 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 302,397 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 592,740 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 205,000 183,475 Jo-Ann Stores, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 290,000 269,700 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 760,000 722,000 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 805,000 883,488 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 315,000 328,388 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 895,000 941,988 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 360,000 374,400 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 472,625 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 735,000 746,025 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 445,000 465,025 Technology (2.9%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 450,000 466,875 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,085,000 1,095,850 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 530,000 463,750 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,705,000 1,653,850 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 125,000 132,188 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 639,000 739,643 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 760,000 805,600 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 61,710 65,567 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 282,000 313,020 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 360,000 365,400 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 (R) 295,000 314,913 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 615,000 630,375 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 520,000 538,200 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,460,000 1,456,350 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 755,000 755,000 Telecommunications (6.0%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 1,300,000 1,322,750 Altice SA 144A company guaranty sr. notes 7 1/4s, 2022 (Luxembourg) EUR 115,000 150,233 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) $700,000 693,875 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 340,000 329,800 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 1,100,000 1,133,110 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 427,896 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 483,438 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 600,000 654,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 389,638 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 885,000 922,613 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 2,386,000 2,430,738 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 520,000 512,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 611,613 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 149,100 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 379,350 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 250,000 257,500 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 255,000 170,213 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 510,000 584,658 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 647,308 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 775,000 744,000 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 203,500 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,760,000 1,680,800 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 180,000 188,100 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 840,000 970,200 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 1,270,000 1,346,200 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 1,330,000 1,384,863 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 820,000 754,400 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 385,000 386,925 Telephone (1.5%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 460,000 493,350 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 145,000 149,568 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 110,000 112,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 281,875 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 845,000 861,900 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 330,000 329,175 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 595,000 600,950 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 847,113 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 220,000 219,725 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 593,850 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 276,900 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 330,000 318,450 Transportation (0.6%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 476,000 497,420 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 718,875 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 785,000 788,925 Utilities and power (4.6%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 380,000 436,050 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 698,000 783,505 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,086,400 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 255,000 242,569 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 1,390,000 1,350,038 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 180,000 189,900 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 145,000 150,800 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,055,000 1,259,240 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 985,000 1,044,100 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 1,145,000 1,431 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 360,000 463,535 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 350,000 413,438 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 430,000 478,375 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 450,000 465,750 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 190,000 200,925 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 870,000 948,300 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 196,725 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 215,000 223,600 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 202,800 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 375,000 390,938 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,535,000 1,650,125 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 681,200 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 460,688 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 335,000 329,975 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 365,000 353,138 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 796,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 171,707 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 415,000 347,563 Total corporate bonds and notes (cost $276,404,318) SENIOR LOANS (5.2%) (a) (c) Principal amount Value Basic materials (0.1%) Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) $180,000 $177,900 Capital goods (0.1%) Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 535,000 525,065 Communication services (0.3%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 595,000 601,198 Charter Communications Operating, LLC bank term loan FRN Ser. G, 4 1/4s, 2021 385,000 383,350 Consumer cyclicals (2.3%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.948s, 2017 1,455,087 1,323,091 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 279,300 264,200 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 1,017,450 962,508 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 247,500 246,159 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 605,033 552,093 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.907s, 2019 979,000 932,038 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 400,000 396,333 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 652,202 640,154 ROC Finance, LLC bank term loan FRN 5s, 2019 481,353 461,498 Travelport Finance Sarl bank term loan FRN Ser. B, 6s, 2021 (Luxembourg) 1,035,000 1,031,443 Univision Communications, Inc. bank term loan FRN 4s, 2020 651,717 638,547 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 485,871 437,284 Consumer staples (0.4%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 557,200 539,323 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 380,000 342,000 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 309,613 Energy (0.6%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 640,000 640,800 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 230,888 219,151 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 685,000 688,425 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 600,850 597,202 Financials (0.2%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 138,258 142,233 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 480,000 480,000 Health care (0.4%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 465,903 466,194 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 406,277 404,804 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 34,200 33,773 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 523,215 512,915 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.654s, 2017 207,512 197,353 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 750,000 746,250 Utilities and power (0.5%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 295,000 293,033 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.65s, 2017 1,769,778 1,309,636 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.65s, 2017 18,164 13,441 Total senior loans (cost $18,056,609) COMMON STOCKS (2.7%) (a) Shares Value Ally Financial, Inc. (F) (NON) 30,690 $710,167 American Axle & Manufacturing Holdings, Inc. (NON) 28,854 483,882 CIT Group, Inc. 9,745 447,880 Dana Holding Corp. 18,095 346,881 DISH Network Corp. Class A (NON) 9,125 589,293 Eclipse Resources Corp. (NON) 20,151 334,910 EP Energy Corp. Class A (NON) 31,460 549,921 General Motors Co. 20,292 648,126 Harry & David Holdings, Inc. (NON) 489 69,438 Hilton Worldwide Holdings, Inc. (NON) 23,863 587,746 Huntsman Corp. 26,890 698,871 Jarden Corp. (NON) 7,040 423,174 Live Nation Entertainment, Inc. (NON) 14,315 343,846 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 24,322 973 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 24,322 973 MeadWestvaco Corp. 18,470 756,162 MetLife, Inc. 5,899 316,894 Penn National Gaming, Inc. (NON) 47,495 532,419 Rite Aid Corp. (NON) 91,090 440,876 Seventy Seven Energy, Inc. (NON) 16,265 386,131 Tribune Co. Class 1C (F) 93,841 23,460 Vantage Drilling Co. (NON) 211,443 268,533 Total common stocks (cost $9,431,989) CONVERTIBLE PREFERRED STOCKS (1.1%) (a) Shares Value Alcoa, Inc. $2.688 Ser. I, cv. pfd. (NON) 13,743 $685,776 American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 3,995 433,458 Crown Castle International Corp. Ser. A, Class A, $4.50 cv. pfd. (R) 3,850 404,731 EPR Properties Ser. C, $1.44 cv. pfd. (R) 34,707 764,637 MetLife, Inc. $1.25 cv. pfd. 10,405 320,370 Tyson Foods, Inc. $2.375 cv. pfd. (NON) 7,630 383,789 United Technologies Corp. $3.75 cv. pfd. 12,170 716,691 Total convertible preferred stocks (cost $3,491,749) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $598,000 $754,228 Jazz Technologies, Inc. 144A cv. company guaranty sr. unsec. notes 8s, 2018 413,000 485,017 Sirius XM Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 367,000 697,759 Total convertible bonds and notes (cost $1,399,949) PREFERRED STOCKS (0.5%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,082 $1,083,014 Citigroup, Inc. Ser. K, $1.719 pfd. 7,200 189,648 M/I Homes, Inc. Ser. A, $2.438 pfd. 14,167 363,384 Total preferred stocks (cost $1,015,740) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value General Motors Co. 7/10/19 $18.33 5,869 $84,807 General Motors Co. 7/10/16 10.00 5,869 131,348 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 192,571 — Total warrants (cost $241,894) SHORT-TERM INVESTMENTS (3.6%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 12,020,798 $12,020,798 Total short-term investments (cost $12,020,798) TOTAL INVESTMENTS Total investments (cost $322,063,046) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $3,701,803) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 12/17/14 $37,659 $39,135 $1,476 Barclays Bank PLC British Pound Sell 12/17/14 1,174,229 1,195,920 21,691 Credit Suisse International Euro Sell 12/17/14 1,332,609 1,384,950 52,341 JPMorgan Chase Bank N.A. Canadian Dollar Buy 10/15/14 377,569 385,280 (7,711) State Street Bank and Trust Co. Canadian Dollar Sell 10/15/14 664,094 696,518 32,424 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $334,331,732. (b) The aggregate identified cost on a tax basis is $322,731,387, resulting in gross unrealized appreciation and depreciation of $12,068,846 and $6,660,649, respectively, or net unrealized appreciation of $5,408,197. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $14,163,494 $89,014,261 $91,156,957 $7,082 $12,020,798 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,417 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,711 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,455,033 $— $— Capital goods 483,882 — — Communication services 589,293 — — Consumer cyclicals 2,882,192 — 23,460 Consumer staples 440,876 69,438 — Energy 1,539,495 — 1,946 Financials 764,774 710,167 — Total common stocks Convertible bonds and notes $— $1,937,004 $— Convertible preferred stocks 685,776 3,023,676 — Corporate bonds and notes — 282,150,556 10 Preferred stocks 189,648 1,446,398 — Senior loans — 17,509,007 — Warrants 216,155 — — Short-term investments 12,020,798 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $100,221 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$107,932	$7,711 Equity contracts	216,155	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$4,700,000 Warrants (number of warrants)200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: Forward currency contracts# $1,476 $21,691 $52,341 $– $32,424 $107,932 Total Assets $1,476 $21,691 $52,341 $– $32,424 $107,932 Liabilities: Forward currency contracts# $– $– $– $7,711 $– $7,711 Total Liabilities $– $– $– $7,711 $– $7,711 Total Financial and Derivative Net Assets $1,476 $21,691 $52,341 $(7,711) $32,424 $100,221 Total collateral received (pledged)##† $– $– $– $– $– Net amount $1,476 $21,691 $52,341 $(7,711) $32,424 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
